Citation Nr: 0022305	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-02 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis media.  

2.  Entitlement to service connection for pes planus.  

3.  Entitlement to service connection for headaches and 
dizziness.  

4.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a prostate 
disorder.

7.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

8.  Entitlement to a compensable evaluation for bronchitis.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from February 1952 to 
February 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  The matter of the evaluation 
of the service-connected bronchitis is remanded, as discussed 
below.


FINDINGS OF FACTS

1.  In February 1999, prior to the promulgation of a decision 
in the appeal, the appellant notified the RO that he was 
withdrawing his appeal regarding an increased rating for 
bilateral hearing loss.

2.  The record does not contain a diagnosis of otitis media.

3.  The record does not contain competent evidence of a nexus 
between pes planus and injury or disease during the veteran's 
active service.  

4.  The record does not contain competent evidence of a nexus 
between tension headaches with dizziness, and injury or 
disease during the veteran's active service. 

5.  The record does not contain competent evidence of a nexus 
between a hiatal hernia with GERD and injury or disease 
during the veteran's active service.

6.  The veteran has been diagnosed with PTSD based on 
unverified inservice stressors.

7.  In November 1991, the RO denied the veteran's claim for 
service connection for a hypertrophic prostate.  He was 
notified in December 1991 and did not appeal.

8.  Evidence received since the November 1991 rating 
decision, includes VA medical records showing diagnoses of an 
enlarged prostate, without associating the veteran's disorder 
with a service-connected disability or with disease or injury 
in service.  

9.  The evidence presented since the November 1991 rating 
decision is cumulative.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a notice of disagreement 
(NOD) by the appellant in regards to the issue of an 
increased rating for bilateral hearing loss, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.201, 20.204(a), (c) (1999).

2.  The claim of entitlement to service connection for 
bilateral otitis media is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 303 (1999).

3.  The claim of entitlement to service connection for pes 
planus is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 303 (1999).

4.  The claim of entitlement to service connection for 
headaches and dizziness disease is not well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 303 (1999).

5.  The claim of entitlement to service connection for a 
hiatal hernia with GERD is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 303 (1999).

6.  The claim of entitlement to service connection for PTSD 
is well grounded. 38 U.S.C.A. § 5107 (West 1991).

7.  The November 1991 rating decision is final.  Evidence 
received since the RO's 1991 decision is not new and material 
and the veteran's claim of entitlement to service connection 
for a hypertrophic prostate is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of NOD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  The RO in January 1999 
notified the appellant of the denial of an increased rating 
for bilateral hearing loss.  In a statement received later 
that month, the appellant submitted a NOD concerning the 
denial.  Later that month, the RO issued a statement of the 
case (SOC) concerning the issue of an increased rating for 
bilateral hearing loss.  The RO received a VA Form 9, 
substantive appeal in February 1999 in which he withdrew the 
issue of an increased rating for bilateral hearing loss.

A NOD may be withdrawn in writing before a timely Substantive 
Appeal is filed.  38 C.F.R. § 20.204(a) (1999).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

II.  Well-Grounded Claims

The veteran contends that he currently suffers from several 
chronic disabilities that had their inception in service.  He 
claims that he was treated for flat feet, ear problems, 
headaches, dizziness and gastrointestinal problems during 
service.  A veteran who submits a claim for benefits to the 
VA shall have the burden of offering sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467- 68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability. Second, the veteran 
must produce medical or, in some instances, lay evidence of 
an in-service incurrence or aggravation of a disease or 
injury.  Finally, the veteran must offer medical evidence of 
a nexus between the claimed inservice disease or injury and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Epps, 126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

As discussed below, the Board finds the claims for service 
connection for otitis media, pes planus, headaches with 
dizziness, and hiatal hernia with GERD are not well grounded.  
Although the RO did not specifically state that it denied 
these claims on the basis that they were not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claims because they are not well 
grounded is not prejudicial to the veteran, as his arguments 
concerning the merits of the claims included, at least by 
inference, the argument that sufficient evidence to establish 
well-grounded claims is of record.  Further, the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter the Court), has held that "when 
an RO does not specifically address the question whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Therefore, the Board finds that it is not necessary to remand 
these matters for the issuance of a supplemental statement of 
the case concerning whether or not the claims were well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.  

A.  Otitis Media

The veteran's problem with presenting a well-grounded claim 
for otitis media arises with the first element, which is 
evidence of current disability.  The veteran has provided no 
medical evidence to show a current diagnosis of otitis media.  
Without proof of a current disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); and Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Although the veteran now claims that he has had ear 
infections since service discharge, it is interesting to note 
that on review of numerous VA examination and treatment 
reports that are dated subsequent to service discharge, there 
are no complaints regarding otitis media until August 1998.  
At that time, he underwent a VA compensation examination.  He 
reported to the physician that he probably had otitis media 
during service and that he had ear infections for the prior 
ten years.  Significantly, however, there was no recorded 
diagnosis or diagnostic assessment of otitis media.  In fact, 
the physician reported that there was no evidence of an ear 
infection.  As the first element is entirely unsupported, 
whether there is evidence sufficient to lend plausible 
support to the second and third elements need not be decided.

B.  Pes Planus; Headaches and Dizziness; Hiatal Hernia with 
GERD

In regard to the first element of Caluza, evidence of current 
disabilities, the record includes VA diagnoses of bilateral 
painful flat feet (June 1998), tension headaches (July 1998), 
and hiatal hernia with GERD (July 1998).  This satisfies the 
first element of Caluza.

Concerning the second requirement, that is, evidence of 
disease or injury in service, the veteran's service medical 
records relate that in February 1952 at the initial 
enlistment examination there were no reports of pes planus.  
However, a week later, at his processing examination, second 
degree pes planus was noted.  He received treatment for 
painful feet on several occasions during his service career.  

In regard to headaches and dizziness, during service there 
are instances where the veteran reported headaches that were 
associated with other physical complaints.  Additionally, in 
February 1956, the veteran reported a history of headaches as 
well as dizziness.  In December 1965, he received treatment 
for vertigo.  In March 1967, he reported dizziness.  The 
diagnostic impression was vasomotor instability.  In December 
1967, he was treated for tension headaches.  

Concerning his gastrointestinal claims, the service medical 
records include diagnoses of heartburn (February 1954); 
gastroenteritis (August 1954); viral gastroenteritis (in 
February 1959); bacillary dysentery (August 1959); 
gastroenteritis and questionable ulcer (December 1961).

The problem with the veteran's claim for service connection 
for pes planus, headaches and dizziness, hiatal hernia and 
GERD, arises with the third element of Caluza, competent 
evidence of a nexus.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of Section 5107(a); where the determinative 
issue does not require medical expertise, lay testimony may 
suffice by itself." Godfrey v. Brown, 7 Vet. App. 398, 405 
(1995).  After reviewing the evidence, the Board observes 
that there is no competent (i.e., medical) evidence 
suggesting that the veteran's current disorders are related 
to service or otherwise had their origin during the veteran's 
period of active military service.  The only medical evidence 
of record fails to indicate that there is a nexus or 
relationship.

The veteran's lay statements are not competent medical 
evidence to establish that his present disorders are the same 
disability for which he was treated in service.  Savage, 10 
Vet. App. at 495-498.  Although there is an incident of 
documented treatment during service and the veteran has 
reported chronicity of symptomatology, there is no competent 
evidence relating the present disorders to the inservice 
symptomatology.  Ibid.  The Board notes that the Court has 
held that lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 565, 
567 (1993).  It is the province of trained health care 
professionals to enter conclusions, which require medical 
opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and, since he has no medical expertise, the lay 
opinion of the veteran does not provide a basis upon which to 
make any finding as to the origin or development of his 
conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  

III.  PTSD

The veteran also contends that service connection is 
warranted for PTSD.  He claims that he experienced stressors 
during his tour of duty, and that those stressors brought on 
his currently diagnosed PTSD.  

The veteran's file contains VA treatment records diagnosing 
PTSD, the veteran's allegations of various in-service 
stressful events related to his duty in Vietnam, and 
statements from VA physicians relating the PTSD diagnoses to 
the events reported by the veteran.  Accordingly, his claim 
must be considered well grounded.  See Cohen v. Brown, 10 
Vet. App. 128, 137 (1997) 

IV.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Prostate Hypertrophy

In November 1991, the RO considered the veteran's claim for 
service connection for a hypertrophic prostate.  Evidence 
that was considered at that time included the service medical 
records and post service VA examination and treatment 
reports.  The RO denied the claim on the basis that the 
evidence did not show that the prostate disorder was 
aggravated or incurred in service.  The veteran was notified 
in December 1991 and did not appeal.  Decisions of the RO, 
which are not appealed, are final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

Although the RO denied entitlement to service connection for 
a prostate disorder in the December 1998 rating decision 
without considering the preliminary issue of whether the 
appellant had submitted new and material evidence to reopen 
the claim, the Board has jurisdiction to consider the issue 
of whether new and material evidence has been submitted 
because that issue is part of the same "matter" of whether 
the appellant is entitled to service connection for this 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. § 
7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits a 
claim for service connection for a disability, the question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id.  Thus, the issue on appeal has been 
recharacterized on the first page of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107, 7104, 
and 7105 (West 1991); 38 C.F.R. §§ 3.103, 3.103, 3.103, 
3.103, 19.9, 19.25, 19.29, and 19.31 (1999); see also 
VAOPGCPREC 16-92 (1992).  Therefore, the Board must decide 
whether the appellant will be prejudiced by its consideration 
of the issue.

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the appellant's due process rights are not violated 
by this Board decision.  When the RO denied the appellant's 
claim of entitlement to service connection for a prostate 
disorder in December 1998, it necessarily reviewed all of the 
evidence of record to reach that decision.  Since the Board 
must review all of the evidence of record in order to 
determine whether new evidence has been presented and whether 
it is material to the underlying issue, the appellant is not 
prejudiced by the Board's consideration of the preliminary 
issue of whether new and material evidence has been 
submitted.

In analyzing the issue regarding whether new and material 
evidence has been submitted to reopen a claim, the first 
determination is whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, the claim will be evaluated on 
the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  See Elkins v. 
West; 12 Vet. App. 209 (1999).

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  See Hodge v. West, 155 
F.3d 1356, 1360-62 (Fed. Cir. 1998).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).

At the time of the November 1991 rating decision denying 
service connection for a hypertrophic prostate, the record 
contained VA treatment reports that included April 1984 
clinical notes and a June 1984 VA urogram report containing 
diagnostic impressions of hypertrophy of the prostate and 
prostatic caliculi.  

Records submitted after the November 1991 rating decision 
include written statements of the veteran and VA examination 
records.  In regard to the veteran's statements, the Court 
has held that lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995), 
quoting Moray v. Brown, 7 Vet. App. 211, 214 (1993).  Here, 
the veteran seeks to reopen his claim for service-connection 
for a hypertrophic prostate by restating his previous 
assertions.  This is cumulative and is not new.  Further, as 
noted above, the veteran does not have the necessary medical 
training and experience to provide an opinion on a medical 
question of causation, therefore, his statements are not 
competent evidence on that question.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993). 

The additional clinical records simply show that the veteran 
is receiving treatment for mostly unrelated disabilities.  
The July 1998 VA examination report shows that the veteran 
told examiners about his hypertrophic prostate.  The report 
also contains a diagnosis of enlarged obstructing prostate.  
Significantly, however, the medical personnel did not link 
the hypertrophic prostate to military service.  Although this 
medical evidence is new, and reports current diagnoses, this 
additional documentation solely addresses the veteran's 
current medical condition, without commenting on the etiology 
of the veteran's enlarged prostate.  This evidence does not 
address or contradict the reasoning offered in support of the 
prior decision.  It has no bearing on the issue of service 
incurrence and therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45, 47 (1992).  The Board's review 
does not disclose anything which is evidence and which is 
new.  Since the veteran has not submitted new and material 
evidence, VA does not have jurisdiction to reopen the claim 
and consider it again. 38 U.S.C.A. §§ 5108, 7105 (West 1991).  
See Barnett.

The Board notes that the veteran served in Vietnam and claims 
combat duty.  38 U.S.C.A. § 1154(b) assists combat veterans 
in the adjudication of well-grounded claims.  However, 
evidence of a well-grounded claim is required.  Since 1979, 
there have been several Court decisions clarifying the role 
of Section 1154(b).  See Kessel v. West, 13 Vet. App. 9 
(1999) (en banc), appeal docketed (Fed. Cir.); Arms v. West 
12 Vet. App. 188 (1999).  Nevertheless, even under the 
current case law, the veteran has not submitted new evidence 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of his claim for service 
connection for a hypertrophic prostate.


ORDER

The claim for a compensable evaluation for bilateral hearing 
loss is dismissed.

Service connection for otitis media is denied.  

Service connection for pes planus is denied.

Service connection for headaches and dizziness is denied.

Service connection for hiatal hernia with GERD is denied.

The claim for service connection for PTSD is well grounded 
and, to this extent, the appeal is allowed.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a prostate 
disorder, the benefits sought on appeal are denied.


REMAND

In regard to the claim for service connection for PTSD, in 
May 1998, the RO requested that the veteran provide a 
description of his stressors.  Later that month, the veteran 
responded; however, it appears that his descriptions lacked 
precise details.  Although the veteran has provided only 
vague accounts of his alleged stressful experiences, the 
Board finds that it will be necessary for the RO to address 
the matter of whether there is sufficient corroboration of 
the veteran's stressors, especially, in light of the fact 
that the veteran's military service personnel records show 
that he served in Da Nang, Vietnam.  The RO should attempt to 
verify the veteran's reported stressors through the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
or other sources.  

The veteran also claims that he should be granted a 
compensable evaluation for bronchitis.  A review of the 
veteran's medical history does not show clinical confirmation 
of bronchitis since service discharge.  In fact, it is not 
clear if the veteran has any current residual disability from 
bronchitis.  The veteran underwent VA examinations in June 
and August 1998 that included pulmonary function tests.  The 
reported diagnostic interpretation indicated that spirometry 
was within normal limits; however, it appears that the 
results, in particular, the FEV-1 readings are inconsistent 
with this conclusion.  Further, the rating criteria that 
pertain to the respiratory system, specifically Diagnostic 
Code 6600, used by the RO to rate the disability, consider 
the results of diagnostic studies that include diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)).  This analysis was not conducted.  The 
Board finds that a medical examination is desirable for the 
proper adjudication of his claim.

Therefore, this case is REMANDED to the RO for the 
following:

1.  If the RO finds that the veteran's 
statement regarding his stressors is 
inadequate in details, the RO should 
contact the veteran and inform him that 
the information that he has provided is 
insufficient to permit meaningful 
research of his alleged stressors.  If 
requested by the RO, the veteran should 
submit a statement containing the 
necessary detail regarding the stressors 
to which he was exposed during service, 
including specific details such as dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  He 
may also submit independent evidence that 
would tend to corroborate his alleged 
stressors from military as well as 
nonmilitary sources.  The RO should 
assist the veteran in obtaining such 
evidence, if appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated, as a result of 
these inquiries should thereafter be 
associated with the claims folder.

2.  The RO should review the claims file 
and if the information is sufficient to 
permit the USASCRUR to attempt to 
document the reported stressors, the RO 
should request verification from that 
source.  A unit history should be 
requested as part of the stressor 
development.  Information obtained should 
be associated with the claims folder.  If 
the record does not contain adequate 
information for referral to USASCRUR, 
this should be documented in the claims 
folder.  

3.  Thereafter, if and only if the 
USASCRUR or other credible evidence of 
record verifies a claimed stressor, the 
RO should schedule the veteran for a VA 
psychiatric examination.  The RO must 
provide for the examiner(s) a summary of 
the verified stressor or stressors, and 
the examiner(s) must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms.  
The examiner(s) should also be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
appropriate the examiner(s) must comment 
upon the link between the current 
symptomatology and one or more of the 
verified in-service stressors.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  The claims file must be made 
available to the examiner(s).

4.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and extent of his respiratory 
disorder.  All indicated tests and 
studies, including DLCO (SB), must be 
conducted.  The examiner should 
specifically indicate whether the veteran 
is suffering from residuals of 
bronchitis, and, if so, the examiner 
should specify the residual disability.  
The examiner must provide a comprehensive 
report containing full rationale for all 
opinions expressed.  The claims file must 
be made available to the examiner.

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that a diagnosis of PTSD 
was based on the verified history 
provided by the USASCRUR and/or the RO.  
If the examiner relied upon a history, 
which was not verified, the examination 
report must be returned as inadequate for 
rating purposes. 

6.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues of the 
veteran's entitlement to service 
connection for PTSD and a compensable 
rating for bronchitis.  

7.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

The veteran is advised that failure to report for a scheduled 
VA examination may have adverse consequences including the 
possible denial of his claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


- 13 -


